Citation Nr: 0506279
Decision Date: 03/07/05	Archive Date: 04/27/05

DOCKET NO. 01-05 491                        DATE MAR 07 2005


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to an increased disability rating for service-connected post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

The veteran served on active duty from December 1968 to September 1970. He served in Vietnam and was awarded the Combat Infantryman Badge.

In a July 1999 rating decision, the RO granted service connection for PTSD, which was rated as 10 percent disabling. The veteran filed a notice of disagreement in June 2000 and initiated the present appeal. The veteran perfected the present appeal with the timely submission of a substantive appeal (VA Form 9) in May 2001.

The RO issued a rating decision in May 2003 that increased the veteran's service-connected disability rating to 30 percent disabling. The veteran has expressed continued disagreement with the assigned rating. See also AB v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded]..

The veteran initially requested a travel board hearing, but he subsequently withdrew the request. See 38 C.F.R. § 20.704(e) (2004).

Issue not in appellate status

In a January 2005 statement, the veteran's representative indicated that the veteran would like to be considered for total disability based on individual unemployability due to service-connected disability (TDIU). [It appears that the only service-connected disability is PTSD.] That matter is referred to the RO for appropriate action.

- 2 



This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

The veteran seeks an increased disability rating for his service-connected PTSD. For the reasons explained immediately below, the Board finds that a remand for additional procedural and evidentiary development is in order.

Reasons for Remand

Procedural concerns

After review of the file the Board has concluded that the veteran has not received notice under the Veterans Claims Assistance Act of 2000 (VCAA). The RO has not provided the veteran with any notification of the requirements of the VCAA. In particular, there has been no notice to the veteran of the evidentiary requirements of an increased rating claim or the division of responsibilities between him and VA in obtaining evidence necessary to substantiate his claim. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

The United States Court of Appeals for the Federal Circuit held in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the DAV case] that the regulation giving the Board direct authority to cure a procedural defect in an appeal by providing the claimant with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the statutory authority, 38 U.S.C.A. § 5103(b).

- 3 


Thus, if, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may no longer be cured by the Board. Accordingly, the Board must remand the case to the agency of original jurisdiction (AOJ) because the record does not show that the veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Evidentiary concerns

(i.) VA examination

The veteran's last VA psychiatric evaluation was in June 1999. The Board is in agreement with the veteran's representative and feels that a new examination is warranted in order to properly ascertain the current level of the veteran's PTSD.

(ii.) Social Security Administration (SSA) records and updated medical treatment records

In a letter to the veteran dated in September 2002, the RO indicated that it had received evidence from the SSA that the veteran had been incarcerated. No records from SSA with respect to disability benefits are associated with the veteran's claims folder. Since it appears that the veteran may be in receipt of such benefits, the RO should contact SSA and obtain any pertinent records.

Additionally, the RO should obtain the most updated treatment records from Sacred Heart Rehabilitation Center, Inc. and the VA medical centers in Battle Creek, Michigan and Detroit, Michigan.

Accordingly, this issue must be REMANDED to the Veterans Benefits Administration (VBA) for the following actions:

1. VBA must assure that all notice and development required by the VCAA has been accomplished, including notifying the veteran of the evidence he

- 4


needs to submit and that which will be obtained by VA.

2. VBA should request that the veteran identify any relevant recent medical examination and treatment records in regards to his service-connected PTSD. VBA should then take appropriate steps to secure any medical treatment records so identified and associate them with the veteran's VA claims folder, to include SSA records and updated treatment records from Sacred Heart Rehabilitation Center, Inc. and the VA medical centers in Battle Creek, Michigan and Detroit, Michigan.

3. The veteran should be scheduled to undergo a VA psychiatric examination to evaluate the severity of his PTSD. To the extent practicable, the examiner should distinguish from the veteran's PTSD symptomatology any symptoms more properly associated with his well-documented history of alcoholism. A report of the examination should be prepared and associated with the veteran's VA claims folder.

4. After accomplishing any additional development which is deemed by it to be necessary, VBA should review the evidence of record and readjudicate the veteran's claim of entitlement to an increased rating for PTSD. If this claim remains denied, in whole or in part, VBA should provide the veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

- 5 


The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).


- 6 




